               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff        )
                                             )
              vs.                            )           No. CR-19-86-C
                                             )
TRAVIS EUGENE CARTER,                        )
                                             )
                            Defendant        )

                       MEMORANDUM OPINION AND ORDER

       The parties shall brief the impact of Rehaif v. United States, ___ U.S. ___, 139 S.Ct.

2191 (2019), on the Indictment in this matter. Plaintiff shall file its brief within 21 days

of the date of this Order and Defendant shall respond within 21 days of Plaintiff’s filing.

       IT IS SO ORDERED this 20th day of August, 2019.
